DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Schmidt et al. (US Publication Number 2018/0227630 A1) teaches a system and method for subsequently displaying a stream of images in a display area of a display device, wherein a point of regard of a user looking at the display area is determined and a first area within the display area around the determined point of regard is determined.
However, the closest prior art of record does not disclose “a display device configured to output light with a plurality of levels of wavefront divergence, wherein different levels of wavefront divergence correspond to different distances from a fixation point of a user’s eyes; wherein identifying the particular resolution comprises associating different resolutions with different levels of wavefront divergence, wherein the distances from the fixation point correspond to different angular distances and depths, wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution, wherein each portion encompasses a respective range of angular distances from a center of the field of view, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content; and causing presentation to the user, via the display device, of the first virtual object rendered at the identified resolution by outputting light from the display device with a level of wavefront divergence associated with the identified resolution” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 13 and 17.
Dependent claims 2-8 and 10-12 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 14-16 are allowable as they depend from an allowable base independent claim 13.
Dependent claims 18-20 are allowable as they depend from an allowable base independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674